                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


XYZ CORPORATION,
                                                      CASE NO.: 1:21-CV-03406
       PLAINTIFF,

V.
                                                      JUDGE JOHN J. THARP, JR.
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE A
                                                      MAGISTRATE JUDGE YOUNG B. KIM
       DEFENDANTS.


                    PLAINTIFF’S MOTION FOR LEAVE TO MAINTAIN
                         CERTAIN DOCUMENTS UNDER SEAL
       Plaintiff, XYZ Corporation (“Plaintiff”), by its undersigned counsel, seeks this Court’s

authorization for leave to maintain certain documents under seal, in an action arising out of 15

U.S.C. § 1114; Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a); and the Illinois Uniform

Deceptive Trade Practices Act, 815 ILCS § 510, et seq.

       Plaintiff filed this action on June 25, 2021, against defendants operating online

marketplaces and selling or offering for sale various product which infringe upon the intellectual

property of Plaintiff. [Dkt. No.1]. With the Complaint, Plaintiff simultaneously filed a Motion for

Leave to File Certain Documents Under Seal and to Temporarily Proceed Under a Pseudonym (the

“Motion”), supported by a Plaintiff’s Memorandum, Declaration, and Exhibits. [Dkt. Nos. 5-6].

This Court granted Plaintiff’s Motion on June 29, 2021. [Dkt. No. 10].

       Subsequently, one Defendant, “ArtAndHue,” submitted two letters to the Court [Dkt. Nos.

19 and 22] on July 7, 2021 and July 8, 2021 respectively. Additionally, the Clerk posted Plaintiff’s

Bond Registry Deposit Form, Docket Entry: “EXHIBIT (mc, )” [Dkt. No. 20].



                                                 1
       These documents were not filed under seal, and each of these documents disclose the

Plaintiff’s true identity. As such, for the same reasons articulated in Plaintiff Motion and

Memorandum in Support [Dkt. Nos. 5-6], Plaintiff respectfully requests that this Court direct the

Clerk to maintain the following documents under seal until further order of the Court, or until such

a time as Plaintiff’s name and identity is disclosed: LETTER from O. Constantine dated 7/7/2021.

(mc, ) [Dkt. No. 19]; EXHIBIT (mc, ) [Dkt. No. 20]; and LETTER from O' Constantine dated

7/8/21. (gcy, ) [Dkt. No. 22], reproduced below for the Court’s convenience:

  DATE              DOCKET NO.       DOCKET TEXT
  7/7/2021               19          LETTER from O. Constantine dated 7/7/2021. (mc, )
  7/7/2021               20          EXHIBIT (mc, )
  7/8/2021               22          LETTER from O' Constantine dated 7/8/21. (gcy, )



          Dated: July 9, 2021                        Respectfully submitted,

                                                     /s/ Ann Marie Sullivan
                                                     Ann Marie Sullivan
                                                     Alison Carter
                                                     Sofia Quezada
                                                     AM Sullivan Law, LLC
                                                     1440 W. Taylor St., Suite 515
                                                     Chicago, Illinois 60607
                                                     Telephone: 224-258-9378
                                                     E-mail: ams@amsullivanlaw.com

                                                     ATTORNEYS FOR PLAINTIFF




                                                 2
